 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Manuel Ceballos Padilla,                       No. CV-18-00121-PHX-SRB
10                       Petitioner,                ORDER
11   v.
12   Enrique M. Lucero, et al.,
13                       Respondents.
14          Petitioner, Manuel Ceballos Padilla, filed his Petition for Writ of Habeas Corpus
15 on January 12, 2018. Respondents filed a response on February 20, 2018 and Petitioner
16 filed a reply on March 13, 2018.
17          The Magistrate Judge filed her Report and Recommendation on September 6,
18 2018 recommending that Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28
19 U.S.C. § 2241 be denied. Also on September 6, 2018 Petitioner filed a Motion to Expedite
20 Decision. On September 19, 2018 Petitioner filed timely written objections to the Report
21 and Recommendation of the Magistrate Judge. On October 2, 2018, Respondents’ filed a
22 Notice of Petitioner’s Removal and Suggestion of Mootness advising the Court that
23 Petitioner was removed to Mexico on September 21, 2018. Attached to the Notice are
24 documents confirming Petitioner’s removal through the Nogales Arizona Port of Entry on
25 September 21, 2018.
26        The Court finds the Petition for Writ for Writ of Habeas Corpus to be moot as
27 Petitioner is no longer in custody.
28   ...
 1         IT IS ORDERED dismissing the Petition for Writ of Habeas Corpus as moot.
 2         IT IS FURTHER ORDERED denying as moot Petitioner’s Motion to Expedite
 3   Decision. (Doc. 32).
 4         IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
 5
 6         Dated this 18th day of October, 2018.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
